UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 94-7462



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JOSE ELIECER LONDONO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CR-87-321-A)


Submitted:   April 9, 1996                 Decided:   August 27, 1997


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jose Eliecer Londono, Appellant Pro Se. David Shepardson Cayer,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no basis for awarding relief.

Accordingly, we affirm the order of the district court. United
States v. Londono, No. CR-87-321-A (E.D. Va. Oct. 20, 1993). We

deny Appellant's motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2